Citation Nr: 0740190	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1972 and from June 1978 to September 1985.  He served 
in Vietnam on several occasions and was awarded the Combat 
Action Ribbon.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2003 rating determination by the above, Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange or other herbicide agent.

2.  According to the death certificate, he died in December 
2001, at the age of 60, as a result of pneumonia due to 
metastatic thyroid carcinoma.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

4.  It has not been shown, by credible competent evidence, 
that the veteran's metastatic thyroid cancer was present in 
service, including due to claimed Agent Orange exposure.  
Follicular thyroid carcinoma was first medically shown many 
years after service, and is in no way related to service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

The veteran's service medical records (SMRs) include an 
enlistment examination which shows that in 1956-57, prior to 
service, he was treated for an underactive thyroid gland and 
placed on thyroid medication.  Follow-up testing revealed 
some improvement.  Subsequent records, just prior to service 
discharge, note the veteran's history of thyroid trouble with 
no recurrence of it.  His SMRs are otherwise negative for 
complaints or symptoms suggestive of a chronic thyroid 
disorder or thyroid cancer.  

The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange or other herbicide agent.  A review of the veteran's 
DD Form 214 discloses that he was awarded the Combat Action 
Ribbon, the Vietnam Service Medal, and the Vietnam Campaign 
medal.  

Post-service medical records show the veteran was diagnosed 
and treated for follicular thyroid carcinoma beginning in 
1997, approximately 12 years after his separation from active 
duty.  In 2000, he developed a neck mass which was shown to 
be recurrent cancer that had metastasized to the lungs.  

The veteran died in December 2001, at the age of 60.  
According to the death certificate, the immediate cause of 
his death was pneumonia due to metatastic thyroid cancer.  No 
other conditions were identified as leading to the immediate 
cause of death.  At the time of his death, service connection 
was not in effect for any disability, and there were no 
pending claims for service connection.

As noted previously, certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even though there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e) (2007).  
However, thyroid cancer is not one of the diseases determined 
to be related to exposure to herbicides. 

Nevertheless, the appellant asserts that service connection 
is warranted for the cause of the veteran's death.  
Throughout the claims file and her hearing testimony, it is 
clear she strongly believes there is a positive association 
between the veteran's form of thyroid cancer and herbicide 
exposure in Vietnam.  

A letter from the veteran's private treating physician, dated 
in January 2002 shows that the veteran had follicular 
carcinoma of the thyroid initially diagnosed in 1997, which 
was resected and treated with I-131 therapy.  It recurred in 
2000 and he underwent resection of a left neck node.  In 
2001, he had a brain metastasis which was resected followed 
by external beam irradiation.  The veteran then had further 
radiotherapy to the neck for massive recurrence including the 
mediastinum.  The physician noted that the natural course of 
the veteran's disease was very unusual in that patients with 
follicular thyroid carcinoma usually had a very indolent 
course that extended over many years and that most were 
actually cured of their disease.  However, the veteran's 
presentation of the disease was very rapid and progressive.  

A similar opinion from a second physician, in February 2002, 
again noted the extremely unusual behavior of the veteran's 
follicular thyroid tumor, which included widespread 
dissemination and involvement of sites such as the bone and 
lung.  It was likewise noted that follicular thyroid 
carcinomas were generally curable even if they occurred at an 
advanced local stage and responded to radioactive iodine.  
However, the veteran's tumor showed no definite response to 
RAI treatment on multiple occasions.  The physician opined 
that the unusual characteristics suggests that the etiology 
of the veteran's thyroid cancer was likely different than 
other thyroid cancers with a similar histologic appearance.  

The appellant has submitted other private medical opinions in 
addition to these, each of which notes the veteran's atypical 
form of thyroid cancer.  Despite this medical evidence, none 
of the private medical opinions specifically relate that the 
veteran's cancer began in service, or in any way links his 
condition to service and herbicide exposure.  As a result, 
the Board finds the private opinions to be of minimal 
probative value.  

Also of record is an August 2007 VA medical opinion.  The VA 
examiner reviewed the veteran's claims file in its entirety, 
took a detailed history of his service and post-service 
symptoms, and medical records were reviewed.  The examiner 
referred to evidence which noted the veteran's underactive 
thyroid at entrance in August 1959.  Although the examiner 
was unable to identify this particular exam among the copies 
of SMR forwarded for his review, he noted that there was 
otherwise no reference to a thyroid problem, nodule or 
treatment during service.  The examiner noted the veteran's 
diagnosis of follicular carcinoma of the thyroid in 1997 and 
the metastasis of the thyroid cancer in the lungs and brain 
in 2001.  

The examiner concluded the veteran's follicular thyroid 
cancer did not have its onset during his active service as 
there was no evidence of it or any manifestations of it up to 
12 years prior to its diagnosis.  In addition, there was no 
scientific evidence to link it to exposure to Agent Orange.  
With respect to the medical opinions of record concerning the 
course of the veteran's cancer, the physician opined that it 
was well documented that the global 5-year survival of 
follicular thyroid carcinoma was 80 percent and that a 
recurrence with distant metastasis 4 years after diagnosis 
was by no means unusual, but rather was a well documented 
late complication of this cancer.  The VA fully addressed all 
questions surrounding the etiology of the veteran's death, 
and is the most probative evidence of record, since it 
involved a review and analysis of the entire record, and the 
reviewing examiner referred to specific documents and medical 
history to support his conclusion.  

The Board has also considered the appellant's alternative 
theory that the veteran developed lung cancer separate and 
apart from the thyroid cancer.  Although lung cancer is 
included in the list of presumptive diseases, the medical 
evidence overwhelmingly establishes that the veteran's 
thyroid was the primary site of his cancer, which eventually 
metastasized to his lungs, therefore the presumption does not 
apply here.  The Board notes that primary site (and not 
metastases) respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea) are on the list of diseases 
associated with exposure to certain herbicide agents 
(including Agent Orange) for veteran's who served in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e); see also, VAOPGCPREC 18-97 (presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure).  

Finally there is no competent evidence that thyroid cancer, 
or any other condition listed on his death certificate, was 
manifested in service, so as to establish service connection 
based on onset or aggravation in service, nor was cancer 
manifested within one year after his final separation from 
service.  No doctor has opined that the veteran's death as a 
result of pneumonia or thyroid cancer was related to service, 
and post-service medical records provide no basis for 
establishing a causal link between the conditions causing his 
death and service.  Furthermore, during the veteran's 
lifetime, service connection was not established for any 
disability.  

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service.  Nevertheless, in this case she has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the preponderance of the evidence is 
against the claim for service connection and there is no 
reasonable doubt to be resolved in favor of a grant of 
benefits.  38 U.S.C.A. § 5107(b).  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Regarding the claim for service connection, the Board 
concludes that the appellant has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the appellant in February 2002, before the April 2003 
rating determination.  The letter notified the appellant of 
what information and evidence must be submitted to 
substantiate the claim.  The letter indicated that in order 
to substantiate a claim for service connection, the evidence 
needs to show that the veteran died from a service related 
injury or disease.  As to informing the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf, VA informed her it had a duty to obtain any records 
held by any federal agency.  It also informed her that on her 
behalf, VA would make reasonable efforts to obtain records 
that were held by a federal agency, such as records from 
private doctors and hospitals.  The VCAA letter stated that 
she would need to give VA enough information about the 
records so that it could obtain them for her.  Finally, she 
was told to submit any evidence in her possession that 
pertained to the claim.

In addition, the Board finds that the requirements of Hupp 
are not applicable, as the veteran had no service-connected 
disability in effect prior to his demise.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided Dingess notice in July 2007 and 
the claim was readjudicated in August 2007.  In addition, the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim.  As noted above, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in 2002.  Further, as discussed in 
detail above, a preponderance of the evidence is against the 
claim for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the service medical 
records, VA treatment records and private medical records.  
The VA has also obtained a medical opinion as to the etiology 
of the cause of the veteran's death.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson,
 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


